 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-16-01098-001-PHX-JAT (ESW)
10                   Plaintiff,                          ORDER
11   v.
12   Maiza Sisneros,
13                   Defendant.
14
15            Pending before the Court is the Report and Recommendation (“R&R”) (Doc. 45)
16   from the Magistrate Judge who conducted the post judgment garnishment hearing at
17   Defendant’s request (Doc. 36). The R&R recommends that this Court deny Defendant’s
18   request to quash, modify or suspend the garnishment of 25% of her non-exempt wages.
19   This Court “may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).
21            Neither party has filed objections to the R&R. Accordingly, the Court hereby
22   accepts the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1985) (finding that district courts
23   are not required to conduct “any review at all . . . of any issue that is not the subject of an
24   objection” (emphasis added)); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
25   2003) (en banc) (“statute makes it clear that the district judge must review the magistrate
26   judge=s findings and recommendations de novo if objection is made, but not otherwise”
27   (emphasis in original)); see also Schmidt v. Johnstone, 263 F.Supp.2d 1219, 1226 (D. Ariz.
28   2003).
 1         Accordingly,
 2         IT IS ORDERED that the Report and Recommendation (Doc. 45) is accepted.
 3   Defendant’s request to quash, modify or suspend the garnishment of 25% of her non-
 4   exempt wages is denied.
 5         Dated this 4th day of April, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
